ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
National Steel & Shipbuilding Company        )      ASBCA No. 61929
                                             )
Under Contract No. N00024- l 3-C-4404        )

APPEARANCES FOR THE APPELLANT:                      Gregory H. Petkoff, Esq.
                                                    Carla J. Weiss, Esq.
                                                    Grant B. Schweikert, Esq.
                                                    Umer M. Chaudhry, Esq.
                                                     Jenner & Block LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Russell A. Shultis, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

        The contracting officer's final decision from which this appeal was taken has
been withdrawn. The parties mutually consent to the dismissal of the appeal. When a
contracting officer unequivocally rescinds a government claim, the government's
action moots the appeal, leaving the Board without jurisdiction to entertain the appeal
further. Combat Support Associates, ASBCA Nos. 58945, 58946, 16-1 BCA ,i 36,288
at 176,974. Accordingly, the appeal is dismissed as moot.

      Dated: April 9, 2019




                                                  Armed Services Board
                                                  of Contract Appeals
 I concur
                \\-----                          I concur


      #     .

 RICHARD SHACKLEFORD                             OWEN C. WILSON
 Administrative Judge                            Administrative Judge
 Vice Chairman                                   Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61929, Appeal of National
Steel & Shipbuilding Company, rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2